UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-4793


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROGER KING, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:03-cr-00032-IMK-8)


Submitted:   January 10, 2012             Decided:   February 3, 2012


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katy J. Cimino, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant. William J. Ihlenfeld, II, United
States Attorney, John C. Parr, Assistant United States Attorney,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roger King, Jr. appeals the twenty-four month sentence

imposed      for    his       violation       of       the     conditions          of    supervised

release that were imposed on his prior federal drug conviction.

We affirm.

              King’s sole argument on appeal is that the district

court placed on King the burden of proving that he had not

violated the conditions of his supervised release, and that this

allocation of the burden of proof constituted reversible error.

Because    he      did    not    object       on       these    grounds       in    the    district

court, our review is for plain error.                              See United States v.

Maxwell, 285 F.3d 336, 339 (4th Cir. 2002).                                Accordingly, King

must   identify          an    error    that       is    plain     and    that          affects   his

substantial rights.              United States v. Massenburg, 564 F.3d 337,

342–43    (4th      Cir.      2009).         Even       where    the     district         court   has

committed       plain         error,    we     will       not     correct          it    unless    “a

miscarriage        of    justice       would       otherwise       result,”         meaning       that

“the   error       seriously          affect[s]         the     fairness,          integrity,      or

public    reputation            of     the     judicial          proceedings.”                 United

States v. Olano, 507 U.S. 725, 736 (1993).

              Our review of the record in this case convinces us

that   any    error       on    the    district          court’s       part    did       not   affect

King’s substantial rights.                   See United States v. Hastings, 134

F.3d   235,     240      (4th    Cir.     1998)         (noting    that       the       defendant’s

                                                   2
burden on plain error review is to show that the outcome of the

proceedings was actually affected by the error).                      After all, to

revoke supervised release, a district court need only find a

violation     of     a    condition       of     supervised        release        by     a

preponderance      of    the   evidence.        See     18   U.S.C.    §    3583(e)(3)

(2006); United States v. Bujak, 347 F.3d 607, 609 (6th Cir.

2003); United States v. Copley, 978 F.2d 829, 831 (4th Cir.

1992).      This    burden     “simply    requires       the   trier       of   fact   to

believe that the existence of a fact is more probable than its

nonexistence.”      United States v. Manigan, 592 F.3d 621, 631 (4th

Cir. 2010) (internal quotation marks omitted).

            In this case, the district court expressed that it had

“no doubt” that King had committed at least the most serious

violation    of    the   conditions      of    his    supervised      release.         The

record demonstrates that the district court would have reached

this conclusion regardless of whether it had tasked King or the

Government with the duty to prove its case by a preponderance.

Accordingly, we affirm the judgment of the district court.                              We

dispense    with     oral      argument       because    the    facts       and   legal

contentions are adequately presented in the material before the

court and argument will not aid the decisional process.



                                                                                AFFIRMED



                                          3